      Case 3:19-cv-00466-BAJ-EWD                        Document 1-1            07/17/19 Page 1 of 33


ZACHARY COUVILLION                             18TH JUDICIAL DISTRICT COURT

VERSUS                                         DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &
TRUCK MODIFICATION, LLC AND
PROGRESSIVE COUNTY
MUTUAL INSURANCE COMPANY                       POINT COUPEE PARISH, LOUISIANA



           ANSWER TO FIRST SET OF INTERROGATORIES, REQUEST FOR
               PRODUCTION OF DOCUMENTS AND REQUEST FOR
                   ADMISSIONS PROPOUNDED TO PLAINTIFF

         NOW INTO COURT, comes plaintiff, ZACHARY COUVILLION, answering

interrogatories, request for production of documents and request for admissions propounded by

defendant, PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, as follows:



ANSWER TJO REQUEST FOR ADMISSION NO. 1:

         Please admit or deny that plaintiffs damages exceed $75,000.00

ANSWER TO REQUEST FOR ADMISSION NO. 1:

Admit.


                                               Respectfully Submitted:

                                               BRIAN C               E    X AND ASSOCIATES

                                               By:        ~~
                                                       BRIAN M. CAUBA]         + AUX, #21522
                                                       EMILY GREMILLION, #31177
                                                       WESLEY ELMER, # 23724
                                                       144 Tunica Drive West
                                                       Post Office Box 129
                                                       Marksville, Louisiana 71351
                                                       Telephone: (318) 253-0900
                                                       ATTORNEYS FOR PLAINTIFF,
                                                       ZACHARY COUVILLION

                               CERTIFICATE
         I certify that on this ~ day of June,2019, copies of the foregoing Interrogatories were

served on all counsel of record in this action, by depositing same in the United States mails, postage

prepaid and properly addressed.


                                                              BRIAN M. CAUBARREAUX
             Case 3:19-cv-00466-BAJ-EWD                Document 1-1       07/17/19 Page 2 of 33



                      LAFA YETTE BONE AND JOINT CLINIC
                                         .4 PROFESSIONAL MEDICAL CORPORATION
                              1103 KALISTE SALOOMROAD, SUITE 100 & 102
PHONE: (337) 23~-5234                     LAFAYETTE, LA 70508                                   FAX.• (337) 23.i-2121

                                              ORTHOPAEDIC SURGERY
LOUIS C. BLANDA, JR., M.D.                   JOHN E. COBB, M.D. (1945 - 2011)             DAVID S. MULDOWNY, M.D.
JOHN B. SLEDGE, III, M.D.                                                                 MALCOLMJ. STUBBS, M.D.
                                PHYSICAL MEDICINEAND REHABILITATION
                                                DANIEL L. HODGES, M.D.




                                                 CERTIFICATION




i, Terri Latiolais,     Custodian   of     Records,     do hereby       swear    that   the   attached records are


true, correct, and complete copies of the records per your request and/or                       authorization       of

~~ G~ 'C~:,                  V► ~ ~ ~\~N                   and that the records were prepared and maintained


by the physician and personnel acting under the control of the physician during the ordinary course of

business of Louis C. Blanda, Jr., M.D. as the dates shown on the reports.




                                    ~                  ~~~~~xs ~o``~~«
                                         Terri Latiolais                        Date

                                         Custodian of Records
    Case 3:19-cv-00466-BAJ-EWD         Document 1-1     07/17/19 Page 3 of 33




                                                      ri ~~,~ ~-~ ;y. ~r
                                                       !~~ _. ~ eY — t ~. .._




h




                     ~.v~.'~2

                        ~ttW~.L~N, ZAC~I~'tY F 10,!                       ~ ~~ ~   N
Case 3:19-cv-00466-BAJ-EWD   Document 1-1   07/17/19 Page 4 of 33




                                                         ,. . „~~ae~. ~_   ~,:,.~
                                 Case 3:19-cv-00466-BAJ-EWD                                                     Document 1-1                                    07/17/19 Page 5 of 33



                 I7I~ L BL~lP~~A .I R, t}It t} ~it7Di",s~S. ~R llF y+i[;`t.[)CIv1;"rl`, UR                                          "Cu gray° by ~~rc~it chrr~, clacx:k tt~~ tax fi?r tits a~~+rn~~iatr. c~rc] ~ni~
                 i~ S'i'4~~Ik5' UR IlR J SLEDGE AIM                                                                                 ~c~m~Eete the card inf~srn~a#ei,n l~~<a4v.
                 t 10J ~,4I:LS7"~ SAi.CX)1Fi RC) ~lQ~4 & ftf4
                                                                                                                                             [~]        d4~►sterC'ard
                                                                                                                                             D          ~'#sa
                 1~'C)R'~4"Aiit~i\G SERl'fC'F; RF(;~I.1:5"1"k0

                                                                                                                               Cars1 hwnk~er                                                         Fttsxia~rU, 5
                                                                                                                               Cignatuc+e                                                            ~acp. ate
                                                                                                                               d.`;ut1 Sswrrz~Gy ('tad¢                                                                   [w4~i         ~~i'
                                                                                                                                                                         or        tprz ca ds

              ~Ct1~AK1' P3S~9~t2 .t)L~`TLL3UN                                                                                               1.C>l7S C ~1.Ati`11A dR 4if) Al"M~` — "~i~~
                                                                                                                                            Tax t!?: 7Ti}93R$12




                f'atic~~t :                    7.actrarp ~` L;aut~Ulun
             'arc ~.t~k el' n~ktre«ss ur ix ~ru ;-r_g~~nianaa~ ~ i~.sme t. 1*least s:ir3                           f `t ~~2C1 i ~                      RT' ~§} ~:                                                                          _________
          zgn~atrsf icai~uamtrntE ~r~ t:9e tieEk. txt chntx ti~rr~.                                   i2~t~:                                                            tr .~i94g
                                                                                                                                                                                ~               Amount raa kjs~ S -

                 _.:.,_. ...~_.. .._._.....___. . .       PL.~:L~#: I7Fl'.At"H ,A'IJ 1tGTt~R*t TC~!' i'C:~RTK)hl ti1't"R H Y(){JK Psi'~'is'!~'~T`                                        _. .~... ....-_~ .._..... . ._                   __. . . ._


                                                                           Ct~S~t'~`}!VI STS-4?~,,MLN"1" 5U [I~~IAR'~
   t~CCC}4Ttlt 1~       ~~~+~~-~~-                      ~'~C~~C ~~~`:           ~~.~}~                            ~~8t~1TiCi1Y ~~1C;                    ~~~~~~Z{I1~                    I~t1C Ditl!':       ~~iln'~~~~~~1
                       ~~~.+ LIMB
                     #3Ls4_'~~ ~3CI3S T.._L~Fi I1r?7t`l$                                                                                                            'Taeai ~3alancc                                               (3~:~~.t?t7)
                                                                                                                                                                    Isisu.r~nce F. it~r~ee                                        (~~38.f~{t}
                     iRccvuni:~ ntrt paid in ~1~1 days ire sukt~ject tv interc~t st Gh~ t`a4e of 1.~"o per mpntl~                                                   I'~atie~i ~a8at~c~                                                 ~t~.GL~
                     i i ~pf~ zu~t~~l

    Set'ty~~r        PtTatfng lute                                                                                   I~C'SCr ~ltipn                                                                                                     ~lillottiSf
      I1afr
                                              r~~~~e,~c: c~.~i~z«~, z:~~n~,~,~ r
                                                                 •     .5.. +5.230          4C     h4                                          el.'(~"          S         r , 'C                          ~79~# gn ;t
     S~~N2U19              ~.?~:•2U1~         ~'~2la~~t`~^~t7£CaSERVTCES-~+T'                                                                                                                                                           ~'?t34.f~~
     s~~~ry~ri~             ~.~a?c~~v ~~~~L~c r~ym~,~ ~~t~t,~~~~~ c~~~<<~tx~n~, zg~t~~~~ t~ai~~z                                                                                                                                       ~s~~.ao~
                                              Pic>tr.: 4 t.~r~f ~> c`~~3y~
     '~~1?1al`~            tYii''~~}{~?       ~flS.7Ctifl~L' Fit}'tY1~Ftt f~~t~~~i~~~~ ~ ~3~,~.?~ ~~~5~ ~z2~                                                                                                                           ~~~$.'~~'~
     5;9`?t?!9             {,~5,~2Q1'4        C'ntYica~Kua{ In~zrarit~c Adj RcJ, ~~~7Ci'~ f4 L31.t~~k C`IiC}~S ?`~?2                                                                                                                   {5~~.tt6)
                                              tour t'artf~n: 5i}.Op                                En,~ax~~e~ Pcni~in~. X }.00                                                                                       W.~~                  ~(I.t)f7
                                             F'~►ti~nc~ i:nuvilhssL, Zac2~ary F
                                             '~ r                 4      l      i{l.2(~ ~4 G                                                       f                          Sit " ,           ~:                        ~1      ~'
   iii l>Ztlt~           4,`] Ia2~~~         ~921A ~~i ~NC3E'~ SFRVEf`~S .EST                                                                                                                                                          ~?~i4.~Q
   4;I1~4i~              ~xt11~t~~9          P~c~,ncE'a~nicncR~;f~~~►3~~'~uvilfac~np~:a~h~ry 1~?542                                                                                                                                    (S±d~.tTd~}
                                               '~lc~te: r~~~l~c~ to f'a~g~~}
   !.'11•'m+BG~J         ~~'4;'2.g1±~        Iissur~~zccl?~y~t~entRrf~~~t~!) ?f3t~~;~C;Fti?SS 2~2~                                                                                                                                     ~5"5."#}
   4=! l ~~'<t~tzJ       s,~c~e2f~I~3        ~t~nttxctute! Insc~r.~n,4 Aalj R~f;+lt.~G{J 7 (3[.l.1~, t:lt~'iS ~~?2                                                                                                                     (S~F.~~}
                                             1`our ~'flr@an. ~O.t~Q                               Ttp~ur~ ~e; Pc~rtcli€:~*: Fi~1.i~{}                                                                                                     ~;4.tN~
                                             ~'i7v`t4't3t: ~Kail1?~~(it,. e7.~
                                                                             "~:fi5f}' ~"
                                             .~''~41~it'~k~i~~ ~~. ~~~i;~~y~ l~ ~~:...
  ~'~~(}f~ii14          i:`~C~''?~1)1~       ~~1Cl~.~       ~~~~Ct~' EF~~.,~)f'~US~?t~i~~"~1 ~~'Q~i`~                                                                                                                                   ~1~.3~
  ~~t{hr~`~'~~          4!!4~?U19            ,~.ttxan~ey ~i'#1:~1~2 L3RlAT~C~1Cxk~r~itlz~r141X~aah~rrc~u~.~irianl+~1 51t~                                                                                                          (Sff~,S~}
                                             '~tlU3` p(it"f7.4l1: ~{~.                            CS1.tikR3"st7li~f`.~t'~i#~Ifl,~: '.'~~('1.~~(~                                                                                          ~]. (j~




C'atiwnt; 7aehsr4~ F t'mi~d€km                                                                   Cr19~~01~';4f:~1 h'~1                                                                                                                         )
                            Case 3:19-cv-00466-BAJ-EWD                                       Document 1-1                07/17/19 Page 6 of 33


                                      Patient: ~csuv[Iic~ss, lachary Y



                                       r~uc~:      ~~a~ ~, c am.
   21?fi'~~i9           3?ir~tJl9     Inst~t  ee F'a}-~tts~nt R~:~Cf)23irE1',~~C:E #~M B3 afi~A9 TC} E3i~~77~i C:to~t~atre~3a~x, f3r~n M ?.Z~2                             (~Zt3.th(1l
   2'`'~`~4~t~          3/1f20t~3     Patt~rt F~s~mraat ReC~C"1~V4~FYr4tti~'F FA~i 51362£4 TO Bt~S'~7R C~uc-€1ki~n,;Zm~hary t'75i1k2                                       {SI(1.~ttl}
   2 ~S:tli9          3~13~t201'4     Inauz c~ P~ay'mc~t Ref ~$~fl~575 BLt.'E C~t~SS 2232.                                                                                 (3~41.71~
   ?' r~~!"~t}i9      3rt;~~"?l)1'1   ~~rtuaccuat Irt~a~eancc Adj ~tcf'~~~t1~57S ~~.1:~ EtUw4 ?2?Z                                                                         ~~29.d9~
                                      '1"ow 1'ortiou: ~tl.l}i9                     2nsutan~:c }'cnd€'og:        .(~~1                                                          S~.CNJ

                                      !'r~ieni: C~~u~ilkrr7,l_s~hary
                                                                                                                   ,~.                                  ~.~ y o ~
                                             r '     s ~ ~dt ~~ t CJ~x~ ?4t'~t12 h        b      i    t                  r,~                                         .~~11 i9
   t+i7r2t71~         Ii17,n2flT~     ~°4~I~ i~XT'E'~I7EI3SER1'IC`ES • ~5T                                                                                               326~:5~
   t.+C r,~~~I.~      til i~~2~ti~    ~'.~ti~nt I'a~ rit ft~'~'~~(l~3 C~u~itlsc~n, ~a~.ltar~` ~7~~T42                                                                      t~3~~,~g3
                                       Inc+fr: Allied to C,r~~dy
   1~'1' ~£31~}       ~i?i~2tlt4      fn~~ran~.c: P~ymcrtt Rcf~~2~4~#fifi5 E3LC.aE" C RCI~S X222                                                                           (3 5.?~y
   J; I712~i~         '?t~,@r2g1~     i,:nnra~:tual Insursrrc~ Adj ~c~'t.`l+2;t~t}f+S ~[,f,'~ C`ttt~55 .'~.22Z                                                             {a')~.~+~}
                                      ~'trUt' ~CtYt~(ttt: ~~,                      ~fl5'llI`~t1C4 ~~t44111~,: ~(I.(}~                                                          :~C~.{14}

                                      Pa~~sa~t: Cc,,,tir`ttc~n. ~.~~:tr~rra~ F
                                            er t1 : E31_ s          I)x` ~1 5 ?         ~ -       '! -                                             T'   '222 on ll t 1 /
   1.',1(~`?C1I8      l?~{~'?t11~     ~J`.?{~  C~3~SAILEN£'~511`E      ~k€2VlC'S    , ?~~4'                                                                                 ~G(i{7.t~t)
   i3:`(k'Qt~         t'~~fif?.~JI~   i'atite~tPay~vlter~t~tef~Z{)425tlC`iE~auilli~,~n,7a~3yarw P73'342                                                                    { ~l.t){t}
                                       ~z~IE.: r'~~j1~1''~ tt? CVi+~S~~'

   T :>~ix~"?(~ilt   t«}'~1~?Ql8      it~sut~ttre F~r~~17tt~4 Ft~f ~i i;tfi! i3 C~uksac€~lux sc3 :~~s~ic C'.ubarr'ctsu~. Briatt'v1 i?72                                (5:?{~.f10~
   ~~~fij241~         trlth~3t~l~     ~nsurta :P~t~ms:is€E~~f'~~'~"""GYt?~I#LL;E~R~+SS ?~2                                                                             {5~7~.7~}
   12~Y~ZUi~i         t.fit~`,?t1t9   t.~i~trart~al Irs~ur ~tci~ ~~~'~~I7t113{J ~3i.tll: CRt~55 2~2?                                                                   (5~?=x.25)
   i'~i~`Zf~l~         311~~Q1g       lnsurtnccPa~m~nt~i~cf~i".f3~"4"~'4'h'+tC:~F~i~13ta269"1CtBi~57'MCaut                     reaux,i3:i, n'~A 22?_'                        S~~}.OQ
   irti~?t~3R          3311<'.Ut9     F'atent~'aprnent{te~~C'C3tei'lYA'v('F.F'hlF3l.it52fi~J"1`(?i31457^Hf'uaFitlicbn.Z.~tch~try P'•~J~?                                     SEI~.t~t}
                                      Your Portlr~n. ~tt.{►ti                      Ittsur~t~c~ I'~ts+~irr~: ~-3~~i.Utl                                                 (5338.b4}

                                      Pa~tirni; Ccxu~~all~sn, ~schen~ F
                                      ~.~~~t~ rr~; ~~~~~~~,r a~~ ~~~~ ~n ;►i~~ s
   l2+(h'~i1'I~       12:f~2tli~      °fit}l~OPvAttlt~~'11+`€                                                                                                            ~34~.(N}
   tZ•'bt201€~       1"?,'~7~`2Qt8    Isz.uras~~~P~y~r3cnf R~f'?~tlS%2 B C~c~b~rrreaax anc~ .4sscsc Canbarrc~tux, Bran iv4 2aa?                                        (535k~.cNE)

                                      'i`tittr P~rtitrn: ~0.(a0               tnSc~ran~~ P~nuin~ ; ~t?.tit                                                                     ~O.~J4      ~`




~"aticni'~:sa$~yi'C~,uvilli:~y                                                   fi`3~.a+7CY1'.}~:SI:UI A~1
                Case 3:19-cv-00466-BAJ-EWD       Document 1-1   07/17/19 Page 7 of 33
                                    LAEAYETTE BONE & JOINT CLINIC
                     1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                             PHONE 337-234-5234     ----   FAX 337-235-2121

           Dr. L. Blanda, Jr. XX-XXXXXXX                     Dr. D. Muldowny XX-XXXXXXX
             Dr. J. Sledge XX-XXXXXXX                         Dr. M. Stubbs XX-XXXXXXX
             Dr. D. Hodges XX-XXXXXXX                          Dr. J. Cobb XX-XXXXXXX


                                                   PT-2030        PAGE:   1



           ZACHARY COUVILLON                             BILLING DATE: 06/19/19

                                                          AMOUNT DUE          0.00




     BILL T0:     COUVTLLON        ZACHARY       CHART #: 206272.2




  DATE      POS     PROC    DESCRIPTION                        CHARGES   CREDITS     BALANCE
                            Z COUVILLON
                            LOUIS C BLANDA JR MD
08/30/12      CXH           CANCELLED DUE TO HURRICANE            0.00                 0.00
                            Z COUVILLON
                            LOUIS C BLANDA JR MD
09/07/12      99205         OFFICE/OUTPATIENT VISIT, NEW, H     396.00               396.00
              DX:           723.1
09/07/12      99080         SPECIAL REPORTS/INSURANCE FORMS     325.00               721.00
              DX:           723.1
09/07/12      72040         X-RAY EXAM OF NECK SPINE             89.00               810.00
              DX:           723.1
09/07/12      72100         X-RAY EXAM OF LOWER SPINE            95.00               905.00
              DX:           724.5
09/13/12                   BLUE CROSS BLUE SHIELD # 6191031 Filed
09/07/12                    #23254 BRIAN CAUBARREAUX                   1,125.00-     220.00-
09/19/12                   *PAYMENT BLUE CROSS BLUE c# 6191031           266.76-     486.76-
09/19/12                    * Co-pay      25.00
09/19/12                   *WRITE-OFF BLUE CROSS BLUE c# 6191031         288.24-     775.00-
                            Z COUVILLON
                            LOUIS C BLANDA JR MD
10/04/12      99213         OFFICE/OUTPATIENT VISIT, EST, M       0.00               775.00-
              DX:           723.1
10/04/12      ADX            ADDITIONAL DIAGNOSIS                 0.00               775.00-
              DX:           722.0
                            Z COWILLON
                Case 3:19-cv-00466-BAJ-EWD      Document 1-1    07/17/19 Page 8 of 33
                                   LAFAYETTE BONE & JOINT CLINIC
                    1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                            PHONE 337-234-5234     ----   FAX 337-235-2121

           Dr. L. Blanda, Jr. XX-XXXXXXX                    Dr. D. Muldowny XX-XXXXXXX
             Dr. J. Sledge XX-XXXXXXX                        Dr. M. Stubbs XX-XXXXXXX
             Dr. D. Hodges XX-XXXXXXX                         Dr. J. Cobb XX-XXXXXXX


                                                  PT-2030        PAGE:    2




           ZACHARY COUVILLON                            BILLING DATE: 06/19/19
                                 E
                                                         AMOUNT DUE           0.00




     BILL TO:     COUVILLON       ZACHARY       CHART #: 206272.2




  DATE      POS    PROC    DESCRIPTION                       CHARGES     CREDITS      BALANCE
                           LOUIS C BLANDA JR MD
10/25/12      99024        POSTOP FOLLOWUP VISIT                 0.00                 775.00-
              DX:          723.1
10/25/12      72040        X-RAY EXAM OF NECK SPINE            89.00                  686.00-
              DX:          723.1
11/06/12                  BLUE CROSS BLUE SHIELD # 6242741 Filed
                           Z COUVILLON
                           LOUIS C BLANDA JR MD
10/10/12      22551        ARTHRODESIS, ANTERIOR INTERBODY 7,891.50                  7205.50
              DX:          722.0
10/10/12      22845        INSERT SPINE FIX DEV, ANT, 2-3   6,834.00               14039.50
              DX:          722.0
10/10/12      20930        ALLOGRAFT, SPINE SURG, MORSELIZ    660.00               14699.50
              DX:          722.0
10/10/12      20931        ALLOGRAFT, SPINE SURG, STRUCTUR    660.00               15359.50
              DX:          722.0
11/06/12                  BLUE CROSS BLUE SHIELD # 6271761 Filed
                           Z COUVILLON
                           LOUIS C BLANDA MD JR
10/10/12      22551        ARTHRODESIS, ANTERIOR INTERBODY 1,578.30                16937.80
              DX:          722.0
10/10/12      22845        INSERT SPINE FIX DEV, ANT, 2-3   1,366.80               18304.60
              DX:          722.0
10/10/12      20930        ALLOGRAFT, SPINE SURG, MORSELIZ    132.00               18436.60
              DX:          722.0
                Case 3:19-cv-00466-BAJ-EWD    Document 1-1    07/17/19 Page 9 of 33
                                   LAEAYETTE BONE & JOINT CLINIC
                    1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                            PHONE 337-234-5234     ----   FAX 337-235-2121

           Dr. L. Blanda, Jr. XX-XXXXXXX                   Dr. D. Muldowny XX-XXXXXXX
             Dr. J. Sledge XX-XXXXXXX                       Dr. M. Stubbs XX-XXXXXXX
             Dr. D. Hodges XX-XXXXXXX                        Dr. J. Cobb XX-XXXXXXX


                                                 PT-2030        PAGE:   3




           ZACHARY COUVILLON                           BILLING DATE: 06/19/19

                                                        AMOUNT DUE          0.00




     BILL TO:    COUVILLON      ZACHARY       CHART #: 206272.2




  DATE       POS PROC    DESCRIPTION                        CHARGES    CREDITS   BALANCE
10/10/12       20931     ALLOGRAFT, SPINE SURG, STRUCTUR     132.00            18568.60
               DX:       722.0
11/06/12                BLUE CROSS BLUE SHIELD # 6271771 Filed
10/25/12                 # 2178      PATIENT CHECK                      25.00- 18543.60
11/14/12                *PAYMENT BLUE CROSS BLUE c# 6271761          4,117.62- 14425.98
11/14/12                *WRITE-OFF BLUE CROSS BLUE c# 6271761       11,927.88- 2998.10
11/14/12                *PAYMENT BLUE CROSS BLUE c# 6271771            638.81- 1859.29
11/14/12                *WRITE-OFF BLUE CROSS BLUE c# 6271771        2,306.29-   447.00-
11/14/12                *PAYMENT BLUE CROSS BLUE c# 6242741             44.60-   491.60-
11/14/12                *WRITE-OFF BLUE CROSS BLUE c# 6242741           44.40-   536.00-
                         Z COUVILLON
                         LOUIS C BLANDA JR MD
11/29/12      99213      OFFICE/OUTPATIENT VISIT, EST, M      92.00              444.00-
              DX:        723.1
11/29/12      72040      X-RAY EXAM OF NECK SPINE             89.00              355.00-
              DX:        723.1
12/07/12                BLUE CROSS BLUE SHIELD # 6273741 Filed
11/29/12                 PT VISA                                        25.00-   380.00-
12/12/12                *PAYMENT BLUE CROSS BLUE c# 6273741             88.04-   468.04-
12/12/12                 * Co-pay       25.00
12/12/12                *WRITE-OFF BLUE CROSS BLUE c# 6273741           67.96-   536.00-
                         Z COUVILLON
                         LOUIS C BLANDA JR MD
01/10/13      NS          NOSHOW                               0.00              536.00-
              DX:        723.1
              Case 3:19-cv-00466-BAJ-EWD       Document 1-1   07/17/19 Page 10 of 33
                                   LAFAYETTE BONE & JOINT CLINIC
                    1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                            PHONE 337-234-5234     ----   FAX 337-235-2121

           Dr. L. Blanda, Jr. XX-XXXXXXX                   Dr. D. Muldowny XX-XXXXXXX
             Dr. J. Sledge XX-XXXXXXX                       Dr. M. Stubbs XX-XXXXXXX
             Dr. D. Hodges XX-XXXXXXX                        Dr. J. Cobb XX-XXXXXXX


                                                 PT-2030       PAGE:    4



           ZACHARY COUVILLON                           BILLING DATE: 06/19/19

                                                        AMOUNT DUE          0.00




     BILL T0:     COUVILLON      ZACHARY       CHART #: 206272.2




  DATE      POS   PROC    DESCRIPTION                        CHARGES   CREDITS     BALANCE
01/28/13                 WRITE-OFF BLUE CRO c# 6271771                 264.00-     800.00-
                          Z COUVILLON
                          LOUIS C BLANDA JR MD
02/05/13      99081       MEDICAL REPORT COPIES               141.24               658.76-
              DX:         X23.1
02/13/13                  # 43398 DAIGLE RAYBURN*THANK YOU             141.24-     800.00-
                          Z COUVILLON
                          LOUIS C BLANDA JR MD
02/21/13      99213       OFFICE/OUTPATIENT VISIT, EST, M      92.00               708.00-
              DX:         722.10
02/21/13      72040       X-RAY EXAM OF NECK SPINE             $9.00               619.00-
              DX:         722.0
02/27/13                 BLUE CROSS BLUE SHIELD # 6370751 Filed
02/21/13                  #   2248    PATIENT CHECK                     25.00-     644.00-
03/06/13                 *PAYMENT BLUE CROSS BLUE c# 6370751            88.04-     732.04-
03/06/13                  * Co-pay       25.00
03/06/13                 *WRITE-OFF BLUE CROSS BLUE c# 6370751          67.96-     800.00-
                          Z COUVILLON
                          LOUIS C BLANDA JR MD
05/29/13      99075       DEPO-MED TESTIMONY               1,30Q.00                500.00
              DX:         722.10
03/25/13                  # 1009484073 AMERICA FIRST TNS*THANK YO    1,300.00-     800.00-
                          Z COUVILLON
                          LOUIS C BLANDA JR MD
04/25/13      99213       OFFICE/OUTPATIENT VISIT, EST, M      92.00               708.00-
              Case 3:19-cv-00466-BAJ-EWD     Document 1-1    07/17/19 Page 11 of 33
                                  LAFAYETTE BONE & JOINT CLINIC
                   1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                           PHONE 337-234-5234     ----   FAX 337-235-2121

           Dr. L. Blanda, Jr. XX-XXXXXXX                  Dr. D. Muldowny XX-XXXXXXX
             Dr. J. Sledge XX-XXXXXXX                      Dr. M. Stubbs XX-XXXXXXX
             Dr. D. Hodges XX-XXXXXXX                       Dr. J. Cobb XX-XXXXXXX


                                                PT-2030        PAGE:   5




           ZACHARY COUVILLON                          BILLING DATE: 06/19/19

                                                       AMOUNT DUE          0.00




     BILL T0:    COUVILLON      ZACHARY       CHART #: 206272.2




 DATE       POS PROC     DESCRIPTION                       CHARGES   CREDITS       BALANCE
              DX:        722.0
04/25/13      72040      X-RAY EXAM OF NECK SPINE            89.00                 619.00-
              DX:        722.0
04/25/13      ADX         ADDITIONAL DIAGNOSIS                0.00                 619.00-
              DX:        722.10
05/01/13                BLUE CROSS BLUE SHIELD # 6502161 Filed
04/25/13                 VISA PT                                      25.00-       644.00-
05/08/13                PAYMENT BLUE CROSS BLUE Sc# 6502161           88.04-       732.04-
05/08/13                WRITE-OFF BLUE CRO c# 6502161                 67.96-       800.00-
05/O8/13                 Co-pay         25.00
                         Z COUVILLON
                         LOUIS C BLANDA JR MD
05/28/13        99213    OFFICE/OUTPATIENT VISIT, EST, M     92.00                 708.00-
                DX:      722.0
05/28/13        72040    X-RAY EXAM OF NECK SPINE            89.00                 619.00-
                DX:      722.0
05/28/13        ADX       ADDITIONAL DIAGNOSIS                0.00                 619.00-
                DX:      722.10
06/03/13                BLUE CROSS BLUE SHIELD # 6510741 Filed
05/28/13                 VISA PT                                      25.00-       644.00-
06/12/13                *PAYMENT BLUE CROSS BLUE c# 6510741           88.04-       732.04-
06/12/13                 * Co-pay      25.00
06/12/13                *WRITE-OFF BLUE CROSS BLUE c# 6510741         67.96-       800.00-
07/22/13                 # 25455 B CAUBARREAUX&ASSOC*THANK YO      1,300.00-      2100.00-
                         Z COUVILLON
               Case 3:19-cv-00466-BAJ-EWD        Document 1-1        07/17/19 Page 12 of 33
                                     LAFAYETTE BONE & JOINT CLINIC
                      1103 KALISTE SALOOM RD, SUITE 100-102   LAFAYETTE, LA 70508
                              PHONE 337-234-5234     ----   FAX 337-235-2121

            Dr. L. Blanda, Jr. XX-XXXXXXX                         Dr. D. Muldowny XX-XXXXXXX
              Dr. J. Sledge XX-XXXXXXX                             Dr. M. Stubbs XX-XXXXXXX
              Dr. D. Hodges XX-XXXXXXX                              Dr. J. Cobb XX-XXXXXXX


                                                       PT-2030        PAGE:      6



            ZACHARY COUVILLON                                BILLING DATE: 06/19/19
                                   E
                                                              AMOUNT DUE             0.00




        BILL TO:    COUVTLLON       ZACHARY          CHART #: 206272.2




  DATE        POS    PROC    DESCRIPTION                           CHARGES    CREDITS        BALANCE
                             LOUIS C BLANDA JR MD
08/06/13       CXP            CANCELLED BY PATIENT                    0.00                  2100.00-
               DX:           722.0
09/06/13                    REFUND ATTORNEY c#                    2,075.00                   25.00-
09/06/13                    REFUND PATIENT c#                        25.00                    0.00




   CURRENT/30-60 DAYS/60-90 DAYS/       >90 DAYS/         TOTAL    INS PENDING        TOTAL DUE
     0.00       0.00       0.00            0.00           0.00           0.00             0.00




PHONE     337 234 5234
       Case 3:19-cv-00466-BAJ-EWD                                         Document 1-1             07/17/19 Page 13 of 33




                                                              ~~c~ra~~~ ~va~r~s
PAT'tLN7 ~IAtV~E:                       .: ~                      ".                                _                       ACCT
c~~~~ cor~~~~r~~r:                             ~:C~                        ~                   ~ ~                 ~ccr r~r~E:
                                                                                                                                   6

                                                                                        «w+
           ~: ..     V~..    ~Li,~ t:Y~~~T~'~ ~i~L~~~''~~ trill TY4Cei:




                                "S~7~L ~ l j....~ ~'~1                                                                    ~ j~



                                                                                              ..        W.
                                                         ,.,_~.                                              ...w ame..
                                                                       't ~"~~.




  ~~      ~        ~~I~




                                `~; i TT~rt~
                                                                               i
                             :: _JTt~"xL;1Z~1"E~ lR~.~~~.G`:~1"it'.J~      ~                       :~r _             ~(l,
                                                          ~r'                      ~~                                              ~~ ~ ~ .   rr~




 ,APR 1 ~ ~~19 ~ • k

         +~~~               ~;'l~T~I~tC'v                `~                                                  l~
                  Case 3:19-cv-00466-BAJ-EWD                     Document 1-1             07/17/19 Page 14 of 33


~twvil~~n. ?.a~har~+ F
1tl1{3611~$9
C~t~ flf Senric~;Ntay Ch9. 2015


                                                                            1It13 Kal ste S~[t~arrt Kt~ad quite its-~02
                                                                                                    Lafay~~.tt~, to 7 508
                                                                                                Phone:{337}234-52 4
                                                                                                           _ _~__235-2121
                                                                                                   fax;{3~7)


t?RTHL~PADiC SURGERY                                                                    PHYSICAE. MEbCIP~~ J1NG1
a ~a ~, Vie, r~.o. ~ig~s-~aa)                                                                  REHABII,.ITATIC~i1~
~.au€s c: sa y, ~a„ t~.a.
c~~na s, cs~tt~c~uaR~tr, ~t.t~,                                                                        DANSE(.,1. Fi#X?t~S, M.p,
Mt+Af.Ct7tt~t 3: STU~B5, M.b.
JC7~i 9.5l~GE, ITI, F4.D.
                                                        ~t)UYI~~t)i'1, Z~G~I~i"~t' ~
                                                            ~a~:~
                                                   Oats of Service; IVta~r 09, 2(319


 All~rgtes:                                       Chief Cor~ptaint/History of ~rexer~t (!!Hess
 ~P.~~4~~~~ extreme
 i~chit~g                                         7h4s is a lt~~{e, 29 y~ar~ c~iti, ~n today for ev~9~ra~tton pf.

 torrent Medca~tlons                              !ow back pa}n
 e~catalc~pram 10 rreg f~blet, tablet oral, ~Ct           F~it~ R~tiing - 5-~/10
 ~i~ys,                                                   Rad',a~~n~ -the left. teg, the 3eft buttock and the lets later~f
 Tyt~no~-Gadene i~4 3~C3 ar~g6i? mg ~a~ale~t,                   thigh
 ~ ~~~~s} ~a ~~cz, ~~ d~Ys.                               Quafity - a sharp pain, ~ bu~~s~ng sensa~icsn, aehirr~, ~r~~ssiar~t
 ~+ra~lar oral                                                  anti stabbing
 l-Lysine                                                 Alleviating Factors -rest
                                                          Exacerbating ~artr+rs - artiu ty, exertion, si~tin~ and standing
 h+~~dlcal Fttstory                                             ar walking
 ~ruicalua t773~11                                        PMP - r,o discrepancies art noted.
 ~~t~CS~t".~G ~~ard~r~„wth
 ~ciicuic~nav tumk~ar re~~~ar~
   her ~~,rvic~! disc d sofacerr~yent             Thy patient is €ca~lat+ved for low knack problems. !ie baa~ neck protal~ems
  t ,~P,~'~7F~ ~,~,!1"NiGII CPRTIDit
 ti                                               as welt. Me had ~n ACQF done Dttober 10.2QJ.2. Me had a recent
                                                  injury an hlave~nber 27, 2018 injuring:. his neck and 1o~ev back. N~ had
 Sur,~itai Nistdry                                art LE51 by Dr. N~ydel. F~is w~rkup shnwad an L5-51 herr~Gat~d disc
 l.ESI                                            with annular tsar and adjacent !eve! herniated disc a# ~fi~7. M s prier
 Sp+nul l=uslc~n neck                             ACQF was ~t CCU-5. TFte patient hid a s+c~orsd ±nj~rtior~ but says it onMy
                                                  he{pad ~r+ly for 2 w~~ks. NEs ns~~k is doing well sine physic~t 2he~~py,
 Fatnity Fli~t~►r`y
 Rel~~i~t~~h{p: F~~h~r pi5eas~: ~epressit~n
  R~eor~l~d t3aCe: C3~c~rrsb~r fIS, fkl
 Relationship; ether C~isea5e: N~g~ BEood
 Pressure ~c~rd~d Cate: Uecernber t?~,            Vital Sans
 2Q2~                                             Height: 5' 6" W~ig~t:175 $bs E31~rS1: 28..2. HR; 78 bpm     E~P: 11~1'T9
                                                  n~mH~
Social H~rtary
Wave ~,ar 3 I~ i ;~ too
h~n~ied~►ess r~ghx handed                         Review of Systems
ciimhin~ a fl ~~t of 5td~rS +,~fh0ut St~t~Din~    ~trtlf~vas~~l~r. The patient denied chesd panl'Fressure.
3-4 ~li~hts t►f st~Irs                            ~o►rx i utlon,~l: ~`he p~t3ent complained of night sweets and fatigue.

                                                                                                                    G~nerat~sd tin X11     t~19
                                                                                                                                         1 tti 4
               Case 3:19-cv-00466-BAJ-EWD                      Document 1-1             07/17/19 Page 15 of 33



3 {}t~6t1X85


r ~~~r.~~Y,~ir:,~! ~;~~r~i~~, hx of rarely      G~,~'~o~nte~~in a}: The patient der~i~d abd~mi~al {gain, nausea and
      i         t s:     i                      vcs C[t~g.
a it        w a !i                 it le i                 I i         m hatic: The pat#ent denied abr~orimat bleeding and
~nstrur~~nt~f activ~ti~ of daily i~vin .etc.    bruisln~, anemia and blood ckcrts.
No                                              11~ug~,c€1~ss1c Igtat: I~h~ pat~~ert com~iained of beck pain.
~~Fi~~l_s~~t~ Married                                 rat,~'~ : T'he patient Gom~lained of nurrtb~ess, tlr~~Ping and
T~~r~~~r~ ~tistory Never smtsker                bumir~g.
A~cahr~{ hlstont t     s~~nal                   Ps~~         i,~: 1"h~~ pati~nC comply nc~{ of depression ar~ri anxiety.
                                                ,~,~~plratstr~: The patien# denied dyspnea.
Spec{~~j/Testsz~, ~ ~,~R
                       .,,~;,G4L 12j18d~6       ~y, :The patr~nt denied vlsic►n problems end s~nstt vity €a ii~ht.
qGN Iet~a~Eng                                   f~r,~,~Nas~/'t"hro~ Week: Tlr~ patient denied he~rtr~~ problems.,
~r     ,,n~a~R ~zl~s/~.s ~~~ ~ma~~n~            ri~~~n~ in ears and noset~lee~is.
                                                ~Cer~er~; Thee patient denied chills, f~a~r, ~re~~ht ir~s~, uvei~ht gain,
                                                ~~p~t3t~ !~~ and feel►n~ stc~c.
                                                ~: ~e patient denied swuite~n glands and neck miss.
                                                N a~r~ir~~c. "fh~ p~t~enC denied t:rernrars, ci~xxiness and he~r~ache.
                                                P,~1'~ ~l~: ~"he pa~i~nt denied memory lost.
                                                ~r crtrs :Tire patient denied cacti ntoCerance, heat E~rto[erance,
                                                excessive huger and+~xcess ue thirst.
                                                    r~~+r~~~ufar: Ttw~ ~aa~tie~t denie+~ sh~rtn~ss ~f breath, swetling ire
                                                hands orf~et, ra~►ng J skipping h~~r~b~~ts anti deg ramping.
                                                Resc~iratorv: 1"h~ p~fii~nt d~ni~d caughtng up btoad, exc~ssiv~ snoring
                                               aid ch~an c coug#~,
                                               Ga ~inte~tin~f: The patient der~i~d reflex J heartburn, bioa~iy stoai
                                                Anil bass of t~owe! cantrc~l.
                                               ~~rt#~ourin~~: 'thy patient denied rarinary frequency, excessive
                                                urtnat ~r~ at night, bfocrd in urine, irregular p~riads and lass at biadd~r
                                               contt`c~l.
                                               ~►'1~ ~,ele[aF: "fhe patient denied Je~tnt pain, point swelBir~g, joint
                                               stifi~r►ess, muscle pain and muscle weakness,
                                               Hernatcrto~+: The patient denied abn~rmat bruising.


                                               PhySiCa! E~ta~m

                                               ~Gonstlt~rt#ar►al:
                                               ~nera~~ earan~~- aver~il; well ncsur~shed and wei! develapetf
                                               t~sychfatric:
                                               ca ' nt ~o        n       n - aueral~: or~enteci X3
                                               Wes~r~~cr~i~al:
                                               mower ~,r~mtt~~e~lexes- overalt; slight v~~k sight fort
                                               Nlusculoske#etat: Heed and ~lecic:
                                               ~an~;~ csf tulotis~~- averall, Ri?M Ts nct painfut
                                               1Vlusccr~lo~#c~~etar: 5~+i~e/Rtt~s/~~tvis:
                                               ~;~ Lt~~.l~- sitting 51.R {I } ~Sraduces leg pals; sitting Si.R
                                               ~rl~ht) prr~~Cuces I~g fain

                                               Ctn ez~min~tioc~ range ref motit~n of h€s necks 9s nor~painfu~. Stra~~ht
                                               €eg raise testing is positi~re bit~teraCly, rich ~rea[er ihan le(t, He #pax
                                               slight weakness cif his right focat,

                                               Imaging and Tests ~euiew~d


                                                                                                                Genera#~d a~n 5~~94~ 019
                                                                                                                                   2 of 4
            Case 3:19-cv-00466-BAJ-EWD           Document 1-1            07/17/19 Page 16 of 33


Ct~uvillcx~►, chary F
f fl/t~/1989
D~t~ of S~rvice:l"~ay (?9, 2079



                                  D~agnosFs
                                   M50.20-722.0 t7~l~~r cervical r!!sc dksplac~rr~~r~C. unspec tied Cervical
                                  region
                                   M51.16-?~~.1~ InterverCebrat dEsc discsrders with radlcu€Ecrp~thy,
                                  lumbar regiar►

                                  Services Ferfarrn~d

                                  9214 E~CI"END~EI ~RVlCES = ES'
                                  ~~cut~ted Compt~~ity: Nave

                                  Services Ordered
                                  ~AAG6 ENl~alNCV BATH LQWER ~X3REMiTIES


                                  Pia n
                                  i am rezommerrdrng v~re obtain an EMG a~ tat~th I~gs ~rrith Or. lNe r.
                                  1`h~ patient takes Tyten~l NQ. ~# for pain.. N~ is to return far follow-up
                                  after testing. or in any month.

                                  A return visit is indicated in 1 month ~ns!!or after the study has been
                                  perfnrmes~.




                                  Louis c Banda Mo




                                  LoaiS G ~tanda M~7




                                                                                                 ~G~ner~ted pan ~l1~1~019
                                                                                                                    3of4
             Case 3:19-cv-00466-BAJ-EWD          Document 1-1   07/17/19 Page 17 of 33


G~uviilon, Zachary F
1(~106I1 9
     cif S~r+ric~:~dlay 09', 2(}19

                                     ~oanplet~.
                                     BLAN2 11/2/2$
                                     Bt.AN2 kEY LIAB 11/27/18
                                     C~. Coufs ~ 6landa ~i+iD
                                        AC2c~rn~y




                                                                              ~~nerat~c.! esn 5114/2(}1~T
                                                                                                  4of4
                     Case 3:19-cv-00466-BAJ-EWD                         Document 1-1              07/17/19 Page 18 of 33


Couv~t€~n, Zachary
`f U106/198
Date ofi S~~tiCe.A#~ri! 11, 20"19



                   1.,~'Y'~"~""'       ~~~+        ~ +,t~!1!'~t" "
                                                 ~+1                               1103 Katiste S~loorrt Road Suite 1f~3~*-y1{~~p


                                                                                                           Fit: (~37} ~35-212i
                                                       _     _.. .
C11~        P'AEL~IC St1~RG~i~Y                                                                ~`tiY~IChL P+~DMICIi'~1~ AM0
       ~, co y ra.o. ~ts~s-2~r~~}                                                                       R~HABII~1`4.~`T~"RG1N
1.CR1~ G AND+4:~R.. l4.D.
tYAY2D S. 9~I.ltDGNP1'E~', riiCt.                                                                             nAt+ilEi. L.1°t0I3Cr~S, M.i~.
    GCMJ~41 S"f`U , M.U.
)ClNF[ B. SC.Et7GE,, IJ2, ht.tk.
                                                       __
                                                                 CouVill~rrt, 2.~tchar~r F
                                                                     ~t~~;~~
                                                           t~at+e cif service. April 11, ~ox9


 Allergies:                                            Chief Camplalr~tjHistory of Present i~lness~
 MQ~t~*tt~NE aN,~,~E~.n7rE~t extreme
 ~tehing                                               This is a M~~e, 29 years oid, in ~~ay fc~r evalu~tson af:

Current Medtt~tidru                                    !ow t~~tk pair
   citatop~ram iQ mg t~bfec, cab~et ara~~ 30                    Pain Ratln~ - ~/1C3
days.                                                           Radiating -the left leg and the right i~utxac~c
Tylenol-Codeine #~t 300 mg-60 rng tablet,                       ~Ctuai ty - a sharp pain, a burning sensation, constant,
1 Tablet;s} Po QtD. 3t1 aays,                                         stabbing and thrabt~ing
L-t.}~Sitte                                                     Alleviating ~attors -MASSAGE, catd compress and
                                                                       m~dicstions
 IVterflcal Htx#o~y                                             Exacerbating factors - acCivity, exertion, lifting and Fum3~~r
 e+~rv~~~l~a ti'z3.i)                                                  ~Iex~an
 (nt~rv~rtebral disc disc~rd~r~ with                   ~aast~p
 r~~i~{~lt~p~thv.lurn ,~ r i~_n                                 Date ref proc~tlure - 3/21j~019 IESi i.S-S3-DR ~{AYDEI~ lS1EX7
       r      i 1 Es dig !       n                                     LE51 WiTN DR NAYpEk SC:WEOUIfD ~tJi~ 4/18J19
 uns~t~„ct~f ~~rvCcal ~er€ion

s~rgic~r ~1~tory                                       7h~ patient ~s fol c~w~ct for Caw back pain. N~ had an injury No~r~rnber
L~SI                                                   27, 218. The pat~~~rt had an LE~t with Dr. Haydel. ~ tsas LS-Si.
S~anat Fusron neck                                     herniati+~rt ar~d ~cerv~tai hernlatian .at C5-7 Eaelcrvrr the prior surgery. H~
                                                       says th,e njectfian helped a tittle but the pain is return n~. He says Dr.
Fa tly ~istot°y                                        #fayd~l is doing tc~ ~ch+~cluf ng an+~ther ~njecticsn. Nis neck is dc~1n~
R~l~tiarrst~lp: FatF~er ~f,seas+e: Repress~txn         mut;~ Eaeft~r. PhyS~~P therapy ~►~(pcd a lot.
~~Carded Date: i~eeerriber f~6, 2t~18
#telatir~nship: ~aihes` E~Esea~e~ Higfi $Good
Pc~ssure Recorded Efate: t3~cern6~r Q6,
avz~
                                                       u r ~~~s
5a~ia1 His~~ry                                         ~e►grrt: s` ~'r w~~~t,t: ~~s ~~s atv3~: 2s.z w~. ss bpr~       ~~: z~als~
tia~g a ~~rdttsto~ist No                               m~Ng
handedn~~s right handed
clim~ir~,~ fi~h~of ~~airs tvith~~t ~t~rs~~r~~
~-4 ft ~ht~ of stairs                                  Review of Syste~~
re~uta~hvs~cai ex~~rCi~e, hx of rarer                  ~L~,ioY~.   ►: T~+e patent denied chest ~a~nlPressure.

                                                                                                                              Gerrerdt~! on Slil~t~19
                                                                                                                                                1 of 4
               Case 3:19-cv-00466-BAJ-EWD                              Document 1-1         07/17/19 Page 19 of 33


Couv~~~n, Zachary ~
'f~iC~l1'9$9
D~f~ t3t ~rrric~:Aprif 11, 20i 9

 fun~tiQrs~l status: patient nee~d~                  C~nstitu~ionai: The patient denied fatigue, fever, night sweats and.
  ass€st~rs~ with ~cti~ities ~f' daily Eivin~.       weight 1€~ss.
  irasxrurr~ental atti~~i~ ~f ~.~ilY tEvi~n , ej~.   Cas#_r~intes in,~„1: 1'he patent carr~p[ained of r+eftux f heartburn..
                                                     ~,
  too                                                Herna~gk;~g~;~m~hatiC: 'fhe patient. denied abnormal bit~din~ and
  t~Aare~i status Parried                             bruising, arse ~a end bioc►d clots.
 TQ~~~~4 h~~t~.~3t N~vr+r s crker                    Musculg~kel2tal: 'I"he patient eompla3ned of mascD+~ ~atn, rr~uscle
 ~,, ,Ftgl hi ry ts~cas#on~l                         weakn+~ss and t~adc pain.
                                                     fil urolo ic: Thy patient crarrsplained of ttngiiotg and burring.
 5~seeialtyTe~ts:NtRl ~RVI~AI 1~/i~f28                          „r The patient complained of d~pr~ssion aid aruclety.
                                                     Psvchia ,~~r:
    N Irtta~en~                                      ,~.~s~{r~tc~r~: Thc~ patient denied dyspnea.
 MRI L,t~~R 12P18/18 CiGt! Imaging                   ~: The patient denied vts~c~n prt~blems and sensici~+ ty to 1[ght.
                                                     ~„arslN (Th~o~t(fJ~ck; The patient denf~d hearing problems,
                                                     riming in ears and naseb(e~ds.
                                                        ~n~ral: ~h~ patient dented cf~ltts, w~ig~f gain, appetite ipss and
                                                     f+~eling sick.
                                                     h3eck: 1'he patient denied swplien gEands and nick mass.
                                                      N,~urol~a~ic; The p~tier~t denied numbness, tremors, dizria~ess and
                                                     he~dach~.
                                                     f~sychi~trie; "Chi patient denied merr ary lass.
                                                     Endt~erine. 71ye patent denfe~# co{d intralerance, heat ntaleran~e,
                                                     excessive hunger and excessi+a~ thirst.
                                                     Cardiovascular. Tt~e patient denied spar es of E~reath, svuellirig fn
                                                     hands or feet, ~acin~/ skp~in~ hearYE~eats and !eg tramping.
                                                     itespiratc~ru: The ~aat ant denied coughing up biodd, ~XC@SSIY@ St1OftR~
                                                     dt1R~ C~'ifOttlC GOU~~1.
                                                     Gastraint~stlnal: Tie patient denied nausea, vornitin~, abdc~minai
                                                     pain, Mandy seuol and toss of bowel control,
                                                          tourinary. TIC p~`tient denied urinary frequency, excessive
                                                     urination a# night. biaaci in urine, rre~ul~r perEods and toss of bMadder
                                                     control.
                                                     Mu~~f„~   ~kelet~l: The p~tl~nt denied jt~int pain, joint swilling and
                                                     joint stiffness-
                                                     He aC~to~v: 1'h~ pat~e~t denied abnormal braising.


                                                     P~hystcai ~x~m

                                                     Cans#Itutionai;
                                                     g~rieraf a~~~aran~e- averail: w~fl nourished a~~t weEl d+~velop~d
                                                     Psychiatric:
                                                     arlientatianlcons~ousness- r+veral cttenieii X3
                                                     Neuro~ai+c~l:
                                                     ~c~.~`l Extr~rnity Fteflex~s- ov~r~El: ref~ex~s symrrtetricat; Lower
                                                     Ex~r~ ,~~es~       #I     ovecalt: sight weakness
                                                     Muscut~s~el~tatc Head and Neck.
                                                     Rangy f lvtc~fign- csv~rall: lirn'rted rage t~f matlon, ~~r~n~th arsd
                                                     7 ;overall: no spasms
                                                     Muss+siuskelet~l: 5p€nela~bsf Pelvis:
                                                     Inscs~ction ant4 Pa3n~ti~an-lumber spiny palpation: mitd Lenderness
                                                     cs~rer ##~s~e Its+arer Lumbar ~r~a, R~n~ ~rf Motican: lumbar flexion:
                                                     pa~ntul lumbar mus~ies with fl~xiv~s; fumbar e~tenslon: pairsf~ui
                                                     lumbar m~scl~s wFth exten~~an, Functional T~stinr~: sitting SLR ~feft}


                                                                                                                    Generated on ~ffii2U19
                                                                                                                                     2 a~f


                                                                                                                                             ;:
            Case 3:19-cv-00466-BAJ-EWD             Document 1-1              07/17/19 Page 20 of 33

~:rvilior~, ~ch~r~ ~'
101t361198~
t~at~ of ~enr~ce:Apri111, 2t}19

                                   presduces leg pain; sitting SlR (right} prad~+ces leg pain

                                  Qn exam today the patient`s r~n~e of rn~otion in hfs neck. is slightly
                                  decreasede There is negative spasm. Tfierre ~s r~~ arm pain or
                                  numt~ness. h#e has tow bark pain with flexl~►n and e~cte~sion. 'i'here is
                                  pt~si#3ve spasm, 5trai~k►t Eeg raise t~stl»g E~ p~sitly~ on the teft greater
                                  than th+~ right. There is slight weakness.

                                  (rtt~gin~ any! fiests itsviewed


                                  O~i~mssix
                                   t~+1~0.20-7 2.0 tither cenricaf disc c4~spEa~emer►t, unsp~a~i€~d cervical
                                  region
                                   M51.16-7~~.10 Interuertebral d,st disorders with radicuEopathy,
                                  lumbar reg~un

                                  Servlce~ PerF~armed

                                  9~2i4 EXTEt~~1~0 SERVICES - ESl"
                                  Calculated CompCe~x'rt~: Ala»~

                                  Services Orderes~
                                  tdot ap~ficab6e to this visa.


                                  Plat
                                  Tas~ay I am retomrrr~nding the patient to proceed w~ih repeat
                                  injections. But if the pain keeps returning he w+li need an LS-S~
                                  dtscectomy and fusipn. MIS 71E'CI~ IS CJO~lS~ b@REF E3Ui f125 8[~jd~E'tt~ IGVE')
                                  h~rniaCion that cru d need surgery if symptaens continue. Hfs
                                  treatment ~t present is refaied io cFre injury on November 27, 2t~i8.
                                  We will c~ntinu~ the patieni`s m~dlcat~on and see hirn far a faticswup
                                  ~ppninttnent in 1 rnor►th
                                  ti return wis~E Js ir~dic~ted in 1►na~nth_




                                  i.au~~ C Bl~nda MD




                                                                                                       {a~nerated on ~~~U19
                                                                                                                       3of4
            Case 3:19-cv-00466-BAJ-EWD         Document 1-1   07/17/19 Page 21 of 33


~ot11,+iEtor~. Zachary F
10!06!1989
Dam of Seruice_Apr l 11, 2Q19




                                Louis C ~Ianda tV€~


                                Gs~mpl~te,
                                at.~n~z ~xl~rlls
                                e~►~7 x~~r ~.~~r~ ii/z~/is
                                CC; louis C ~lar~da MD
                                   Attvrn~y




                                                                            Gen~ra#ed on 5f~t12U19
                                                                                             4of~d
                     Case 3:19-cv-00466-BAJ-EWD                        Document 1-1              07/17/19 Page 22 of 33


Cot►Y'ttir~n. Z~~hary F
1fld+JSJ#9~9
C?~#e of a~rvic~:~'et~r3aary 28, 2C1~9

                                                                                    . . ..      w,... ....             _ .....
                                                                                  11 3 I~ilst~ Saloom Read Site it}t}-IUZ


                                                                                                          Fax: (3373 235-212I'


GRTtl~1PA~DI~ ;S~tRGEi~Y                                                                      PNYS~CAL. M~DICIN AND
xxttM e. cz , a~.~. as s-z~~1~                                                                       REFtALTTATIt~N
lC~iES C. BI       A,, 31t., M.D.
 Dk'~iYa S. M~tlUl?Y~MY. M.D.                                                                                 D+4N[E~ L Ff      S. NE.p.
 h4A~[~18.M J. STUBBS, hf.t?.
.ft'i~#N B. SLE[~6E, T11, M~i1.
                                                             ~ouviflc~n, 2a~c~~Iry F
                                                                 r~~: ~l~
                                                     Dat+~ of Service: February Z8, 2{#19


 A11,~rgiesF                                         Ch€ef Carnp~a nt/Nistt~ry of Present Illness
 ( RPF~I~E IRNN, REt~IT~,           e~ree
 itching                                             Ttri~ is a ~4~(e, 29 years aid, in today far evaluation of:

 Current Medi~aEic~nx                                 lows back pain
 ttu+axetin~ 40 mg capsule, c~psute o~a1, 3~                   Pdi+~ R~~i~g ~ 411
 days.                                                         R~s#iatlr~g - Ir~t~ boifi hips
 naprox~n SAO rng f~hle[, tabt~t t~rat, 7                      C~uatity - squeez8r artd ~i~bbirg
 dayrs.                                                        Rtleviai~ttg Factors -rest
                                                               Exacer#~ating Factors -exertion, turnbar extens'ran ar~d
Vy~+anse 5il mg cap~ul~, ca~rsuCe ot~l, 3£1                          Lumbar flex~an
days,

PNed ca! History                                     The patient is in tad~y #~r tollowup evaluation ~f n k end low-back
                                                     pair. Ne was invo#ved in a motar veh`rcte acclden~ in t~ov~mber of
In~~ryertebral dix~ ~isord~rs with                   last year. Me has Cunsistentky attended physical therapy with
                                                     irnprovem~nt cif his syrnptarr~s and last office visit. Ne #ias 3 sessions
Ch er c~rvi~a~l tsc d~~q,~~~m~nt.                    of therapy legit. N~ status the neck pain has rest~tv~d. hte experiences
ur~spe~i~'i~d c~rvi~~~ r~~or~                        some xtiffn~s~ in the rsenrnSrsg but this is tnterabie. Ne ct~ntinues to
                                                     ex~►erienc~ persistent pa6n that radiates rota tC~e I~swer lurrtbar s~tine
~rgica~ FF~sttiry                                    and buttock. Ne t3escr~t~es pain ~s st~~rp and shoo#ing. He deities any
5plrrat Fus#on peck                                  symptoms radiating into the Icrwer extremi~&es.

€atr~ #y H#terry
R lationsh~p; ~athe~ Disuse: t~epressE~n
 Rorde~i Rate: R+eC~mb~r C~, ~£~f8
R~t~t unship: F~tt~er Disease: N6gh ~I~od            'U'~tat 51gns
Fresse~re Re~a~'d~ti ~1ate: I}~~embe~ t)6,           Height: 5` 6" Weight:175 Eby ~s $tat~d by patient BMl: 28..2 FfR; 75
~43Z$                                                bpm i3a. x1182 mmHg

5orial ti~tc~ry
N,~, z~ Cardoica~ist ~fo                             R,e+~rsw t~f Systems
h,nd~ti~ess right aa~ded                             C~rs# t~vascu~~r: Thy p~~ier~i denied chest painlPc~ssure.
„~I'~,,m~i~irt a fti~h~,~,f~t~r~ ~yithaut siooPi~g   ~~~r~~it~eit~n~l; Tt~e paci~re~ der~E~d ~atig~ie, fe~v~er, night ~w~ats ~r~d
3~+1 flights ofs~~{rs                                weight lcsss.

                                                                                                                             Genertate[ trn 212~t201 ~
                                                                                                                                                1 of d
              Case 3:19-cv-00466-BAJ-EWD                          Document 1-1              07/17/19 Page 23 of 33


Gouvi~lan, ach~ry F
1Ql~J1989
D~t~ ~f a~n+ice; February 28, 209 ~

 r ~~,~.,,~'vsit~i exercise. hx ~►f rarely       ~~~troin#est~nat: The patient der~i~t~ abdornin~l pa►n, nausea ar c!
~1#nr p ~t sta_#~as; r~a~tient needs             vomiting.
~,sis anc~ wi th a~LiviEi~ of da~iv f}~rin_ .      e t i i L m h i : 'thy patient de~~ed abnormal deeding and
~n~~r~m t~l activat3~5 cif d~ily llvin~,_~tt.    bruising, anemia and ~#oad tlo#'s.
Na                                               1+,aEusc~ltrskei~tal: The patien# Comp wined of faint stiffness arni l~~ck
,~#~r~S~~,~ tug MJarried                         pain.
7a ~c h%~. r P~etr~~ smtrket                     t~~~r~fo~~e; The patient cornplain~d cif nu+~bnass,
  Ic~oh      ~ry~ caccas+~na!                    ~hiatric; Thy patxenc c~rrtpfafr~ed of d~pressian. anxiety and
                                                 rnemor~ tass.
~,pec~atty 7ests.MRi CRVI~A~ 12/18j1$            ~~~p r'atc~rv: Tb~ patient c4eni~d dysp~se~.
t~G~€ Imaging                                    ~: 'Che patient denied vision problems and sensit~vf€y to light.
.~
Nl ~6M„ R 12f i8j18 f?GN lmagit~g                E rsfM~se/Throat~Neck: Ttte patient etenbed hearing Problems,
                                                 rirr~ing in gars anti r~oseble~ds.
                                                ,~etr : Thy patient denied cF~i lsR weight gain, a~rp~e~te lass end
                                                 ~Feelin~ sick.
                                                 Neck: Tire patient denied s+nrail~en glands and neck miss.
                                                 Neurr~l~c€ic: 1'he pat6ent d~rried tingling„ burning, tf2ff10CSt {~1221PtfSS
                                                 and headache.
                                                 ~~hietric: The ~tat:l~nt den6ed rtyer~c~ry lass.
                                                .EIf.~9StlL~: The patent denied cotd inEalerance, heat inta~erat~ce,
                                                e~cce~s~v+~ hunger and ~xc~ss3ve tt~irs~.
                                                Cardi~vascuiar: The patlenf da~n;~d shortness pf breath, swetlrtg in
                                                h~ndx a~ feet, racing j sk ppt~g heartbeats ar►d leg c~~mping.
                                                R pir~tary; The patient deg#ed coughing up biaod, excessive snaring
                                                and chronic cau~h.
                                                Gastra~►~tesii~al. `T't~e p~t~ent~ d~n~ed refiax f h~artt~u~n, ~r~r~osiy strocrl
                                                and loss ref bovrel CQrriro{.
                                                Get~j~r~~r~narv: The patient d~ni~ti urinary frequenc}r, exces3iue
                                                urinaiian at night,. blood in trine, irregular periods anti loss of bladder
                                                ~ont~a9.
                                                Musculr~skel~~,l: Thy pdt ent d~t~ied jt~int pain. faint awe#ling,, ioint
                                                stiffness, muscle pain and mustfe w+~akness.
                                                Hema,~IggY: 7tre p~tD~nt denied ~bntrrma! bruising,.


                                                Physical Exam

                                                Canst[tut~~nal:
                                                   n r t         ran - ctwera!!: rn~eti nourished. welt c~evels~p~d ar~d ire
                                                na acute distress
                                                i~syctftairlc:
                                                g~,~~~e~t~ticsnJcon~ciQ~a~neSS- csv~r~lt: aEE~t ar~ct ~ri~r~tated: ~g~!~r ~
                                                ~; ov~!rall: n~arm~i
                                                Ca~rdiavasct~iar.
                                                  x ina~,l,~n ~~vas~~rlatur~- overtafl: nts ~lub~irt~„ cyanosis. edema
                                                and warrr~ extr~rntes
                                                Lyrnphatf~:
                                                aatc~~~ion- uv~ralM. no obvious a~leno~sathy
                                                Neurolo~#cai:
                                                ~r~sa n- l~fit laur€r ~xtrerr~;ty: lnt~ct; right Inner extre~rsiCy: intact
                                                p~tlus~ulosirel~ta E c
                                                fait ar~d st~taon- gait normal; ~tat4t~s~: normal


                                                                                                                   Generated on 3~'2~1~01
                                                                                                                                     2af4
             Case 3:19-cv-00466-BAJ-EWD                  Document 1-1             07/17/19 Page 24 of 33


Gc~uv~lc~r~, Zha~ F
'! rOtt~6l1989
Date t~f service:~~bruary ~8, 2 19

                                     l~luscot~sskcletal: Sptn~tE~ias~Perv►s:
                                     In       i a P' 1           .lumbar xpine paipat~on mild cenc~~rn+~~s
                                     anrer th+~ tower turnbar area; Ra~,~~ 4f Mla~ o~►; averatF: limited
                                     r~~attan secaa~dar~r trs pain
                                     ~ItuscuEask~leta~is l~R loraef ~tr~eni~:
                                                  ... Tape- extensor Mallu~is Longus. 515;. factt Ev~~ters: ~j5;
                                     ~t~~tt ~,,~,~ri
                                     fool Inverters:   5f5 ~astrac-Sole~as: SJS- hamstrings: 5f~: liapsasas:
                                     5/5; quadriceps: 5/5, ti4~ialis Anterior: 5J5
                                     AAus~uosl~etetai: Right tower Extremity:
                                       renath end 1'~ne• e~ensor Naliucis 1.o~~us: 515; fit ~vetters: 515:
                                     fit Inv~rC~ s: 5I5, gastroc•Soieus: 5J5; hamstrings: 5/5, iliopsosas:
                                     5/S; R+~adrEc+~ps: 5J5; tbi~tis ~,nt~r~ar; 5/5


                                     lmagi~rg and Tests R++~wtevt+ed


                                     E~iagn+pr;Fs
                                      h+t5f~.~~-722.Ct C3~er cerv~ca! disc displacement, unspec #ied cervfcal
                                     region
                                      M51,15-7~2.101nterverteb~af disc dss~rders with radicuiopathy,
                                     lumbar region

                                     Services Performed

                                     992131NTERM1EE71ATE SERVICES - ~5T
                                     Calcul~teti Cor~tplexEty. Law ~tmp(exi'ry

                                     5enrices Qrdered
                                     ~~~~ H~s~rr~~ [nt~~crio~ ~[s-s~ ~.~s}

                                     Plan
                                     The patieflt has ~campleted physical therapy with improvement of his
                                     cervical sympfams but limited re#tef tiv~th his lumbar syrnptams. Ai
                                     this time, roe discussed moving forwafd with a~ lumbar epidural
                                     st+~caid injection art LS-Sl~ N~ has had limited r~ai~f with Conservative
                                     carp, thus far. We will see the patiesat b~ck'sn 6 weeks for f~ttv+~v~p
                                     a€ ~r he has had the in}ecti~n to see how mach felief he has ~c~itsn.

                                     A r~karn visit is ind9cateti Ira fr weeks.




                                                 /'~'~                             .;
                                                                                   ~~




                                                                                                     ~en~rat~d oar ~1~81~01 J
                                                                                                                       3of4
             Case 3:19-cv-00466-BAJ-EWD           Document 1-1   07/17/19 Page 25 of 33


Couv~ilvn, Zachary ~
1Q1~6i19~89
t3 to of a~rvi :~'~6ruary 2~. 2419




                                     taken L~mnSne PA-C




                                                  ~~~




                                     lams ~ ~landa Mp


                                     CompCet~.
                                     BiAN2 1I/Z7/18
                                     BLAh12 KEY UAL IiJ27(1~
                                     CC: louis C Bland Mtn




                                                                              G~n~rated on 2f2$f~g1~
                                                                                               4 ofi d
                     Case 3:19-cv-00466-BAJ-EWD                    Document 1-1                07/17/19 Page 26 of 33


Grruvilian, Zachary ~
7 01061198
Qa~ of Service:Januaey 17, 201


                                                                            ila3 lCatist~ s~locmn Ftoaci suttee lc~}-~02
                                                                                                  lafay~ite, LA ?OSflB
                                                                                               Piu~ne:(337) X34-5234
                                                                                                          . . . 23~-2121
                                                                                                 fax. (337)     . . . . . . __.. _._ __.
                                                                                               __   ___
C~RTHCfP~4C?~+~ S~1RGR'Y                                                                  PHY~7CAL lYEEDICIN~ A~i~
~na~r~ ~. ct re.n. ~xsas-aoz~)                                                                    REHI~BI~'J4'1"~4~l.
t_au~s ~. won, .~~., t~.a.
c~vm s. ~~►~aw , ►~.~.                                                                                       L1AI1~fEL 1. Ft4!?t S. M.Q,
 F~AI.K~7~N1 ~. STt1885, M.t?.
JOM['~ ~,         F~ [IE, ~l.0.
                                                        COItY~I[t~t1,       G~tr~i'~i F
                                                            vas:
                                                  Efate of aervic~: lanuar~r 1?, 2019


 Atlergies:                                       Chief Gomplaint/H~stnry of Present !Ilness
 Mt~RPHlNE ANt? REtA7'~f~ extreme
 itt~[r~g                                         TF~is is a Male. 29 years otd, ~n today fir evaluation af:

 turr~nt 149ecfic~t.ioatis                        nick pain
 fluQxetirte 4p rreg capsufe, capsule opal, 3L~            Fain Rating - 5/10 and 5J7.0
 days.                                                     R~ttr~ting-down bath arms
 Tylertal-CQdein~ #4 3t~? n7g-6tJ mg tablet,               t2uatity -headaches, in#errnit#errt, sharp, stabbing,
 1Tabfec(s} Pty c~to, 3€~ days.                                  numbness end tingting
 Viagr~ 2~G1 tng tabie~t, 112 Tablet{s~ Pty as             AIleviatir~g Fattan -rest
 dir~ct~d 3f3 min prrsr #o nter~ours~. 3t~                 Exac~rbat rig Factors -exertion ar~d ~ttiv6ty
 days.                                            back pain
 naprpx~n St3G mg t~b{~t, tahief t~ral,                    L~~~tior~ -inn the m~dltn~ t~!° in. tike I~~r~r back area
 dayx.                                                    f~uality - constar~i, sharp, stabbing and raciiatin~ to bilateral
 l-~.~sine                                                       hips
 Vyvanse SO mg capsule, c~ap~~le oral, 3€~                Atleuiat ng factors .rest
 days.                                                     ExeitLfbat!!t~ ~c~CCDCS - E?P~~gat1, aetiv~ty and ~osit~an change


 [t~~tlicat History
 ~~ru~~~aia t7~3,1~                               The patient is f~tttrwed far n~k aid beck ~njuty~ which. cs~curreri
 1nt~ttr~t~~~r~l~i .~,is~r , r w~;h               Mov~rttber 2T, 2t~18. Gervital and lumbar M€tt ard2r+ed last visit 1 hive
 r~da~,ulopaih~r 1t~mba~ region                   reviewed the t}rpe report. TFse ~ratient hard prior kCO~ ~t ~S-&. "fhe~e
    her c~rrricaf ~li~t ~lfst~lac~rneni~          is a near disc ac ~~►-7. I h~+r~ reviewed the films end agree with the
 ~r~s ~i~ier~ cervical r~aian                     report. Thy patient rates his neck pain at a 5-6110 with radi~u#af
                                                  syn~ptcsms d~oan both apper extr~m~ties, the patient indicates the
 5u~gieal Nfstary                                 syxnptams produces h~adaci~ies, ar inierrnitt+~nt, sharp, stabt~ir~~,
 Spina! ~Ustar, neck                              numb, end tingling. Ne describes his back fain r~ccurring to the
                                                  midi rye of the Icawer b~tk area. Symptoms are described as ce~nstant,
 Family Ntstory                                   s~t~rp, stab~irng, a~n t~di~tin~ bil~ter~(ty to the hips. Sy~rrptoms ~r~
 Re3ati~r~shEp: ~at#~er Disease: ~~~ressan        rnar~a~ed c~rnservativety with rest a~c~ activity modification.
  Rect~rded Late: t~ mb~t Q6, x{318
 Reiati~nshtp; F~th~r i7isease: E~igh Blood
 Pressure Recorded C~at~; t}ecen,ber t7~,
 2G18
                                                  Vital Signs

                                                                                                                             ~~r~erated on ~I4t201
                                                                                                                                              1 Cat
              Case 3:19-cv-00466-BAJ-EWD                             Document 1-1             07/17/19 Page 27 of 33


Cc~uuilian, Zachary ~'
'I QtDS11989
Date of Senrice:January 17, 2a1~

Sacial History                                     Height. 5" 6"` Weight. 170Ib5 BMI: ~?_4 WR; $C bpm            BP:124/8t7
H'~ve a Gardian~tst Nc~                            rn~Hg
~;~ndedness right handed
climbing a f~ig,~t~of ~c ir~ w,tthQu~ stc~~~tng
3~4 ~It~ht~ of stairs                              Re~+ew of S`~t~tems
    ~slar c~~vsisai ~xec~ + .;#11~ rarely          C;ac,~3ovascula~r; The patient denied chest pain/pressure.
f~,n~,a~n~„~,~tus; ~~t;~nt ned~                    C~rrst t~ti~ona~ Thy patient denied f~t~gue, fever, nigF~t sweats and
a~~tst~~sc with apt+vltie~ of d~ tv llvi~sa.       weight lozs.
ins r m ~L~1 ~ i i          f i tiu n -            ~~stroitrot~stinai: The patient denied abdominal pain, n~~usea and
 hfq                                               Vtl~`t'~i~ift~,
 M~rit~l s~t3~U~ M~r~ied;                             t~~n►tc~urina~rv~N~~hrplc~ : 7t►e patient complained of urinary
 I~b~cca h~~t~ry ~Vev~r smoker                       frequer~~.y,
 ktecshr~i hfsic~~i+ ot~~~itrnaf                            t~~Q. ~~ ym~hatic; Tl~e patient dented ~bnarmal b9eedirs~ ar~d
                                                      bruising, ~nernla~ and 61~a~i elrsts.
 s       ~tty T~sts;~R~ ~~c~t~ ~.zlzs/~.s             ~„lusculoskeletal: The patient eamplained ref cnuscfe pain, joint
 C~GH imag3r~g                                       stiffness a nd back pairs.
 Etr9Rl LU1u9BAR 12/1.8/18 C}GH Imaging               i~~ur t~,,,s~~it: The ~aCient ~~rmpla~ned of numbness, tingling.
                                                     headaches and burn[ng.
                                                  I ,'mac la ri :The patient compiaine~f bf depression ~rtd anxiety.
                                                      f4~.snir~taru: 't'f►e ~at~ent tfen~~d dyspr~~a.
                                                           C: Tht patient denied visican problems and sensitivity to tight.
                                                         ,r,~/Nt~Se~+raatl~leck: The paiien# denied hearing pr~btems,
                                                     ringing in ears and no5cbl~eds.
                                                        enef~ :The patient denied chills, we~~ght g~sn, appetite lass and
                                                     feeling sick.
                                                     ri~~eck: The pan t denied svrc~tlen g ar~dx ~rnd neck mass.
                                                     Neurc~lo¢tc: T'he pat€enc den3~d trerna~, dizziness end h~~adaehe_
                                                     ~~vchiatr~c: The pa~ier~t deniesi memory lass.
                                                     Eno kn :The patEer~t dented ~otd intolerance. heat intoler~nc~,
                                                    ea~ce~ssiue hunger and excessiae thkrsE.
                                                    c+ ardiovascular: The patient denied shortness taf breath, swellimg En
                                                     hands or feet, racong l skipping heartbeats and lei erarnp ng.
                                                     Res R €ratUrv: The patient denied coughing up blrs~d, excessive snoring,
                                                    and chronic cough.
                                                         ~,troi:n#~stin~t; 1'he patiec►#denied refl~rx f hearkburn, bloody stocal
                                                    and It~ss of t~t~w~i cc~ncrol.
                                                    ~ nittsurir~er~: 7't,2 paEient denied excessiue urination at r~i~hCr blood
                                                    in urine. irregular p~riads and loss of bladder ccanCra[.
                                                    ,t~tusculos~etetaE: t'he patienf denied joint. pain, Joint xvvetfing; joint
                                                    stiffness and musc4e weakness.
                                                    Hem~toloav: The patient ~ienEed ab~ormai bruising.


                                                  FhysieaM Exam

                                                  Canxtitu#3~rn~l:
                                                  P„ te  r i.~ e„a~a,,,~-overall: wet! nourished a nd w~1I cic v~faPed
                                                  Psychiatric::
                                                  c~rF~cation/c~tn cic~usness- overaiL nreented X3 ,
                                                  Neu~olreg~cal:
                                                  t~:~er_E~trem tv Ref~ex~s- av~rall, mater Sj5 in arms grad tegs
                                                  Iti+tuscotoske~~etala amine/Ribs,/Feivts:


                                                                                                                      Generated on ~641~019
                                                                                                                                       of4
             Case 3:19-cv-00466-BAJ-EWD               Document 1-1           07/17/19 Page 28 of 33


Couvii~an, Zachary F
i0106E198
Date of Service:J~rtuary 17, 2019

                                     inst~ett ors ~a»d Palr~at#csn- Lumbar sine Palpation: mild tenderness
                                     ewer the lower lurr~barr area; ~iryge of A+fotian; csver~ll: imiC~#
                                     mvticsn secQ~sdary to p~ir~, ~~unctiotnal T~s~ ~c ; sitfF~g SI.R (!~#~}
                                     tseg~tive; sitting 51~c {right) n~gat v~

                                    4~a~ti~n~"x r~ng~ of motion i~ painful aid nncar~ in the laver bac1~.
                                    There is reo arm or !eg paln right now. Straight leg raise t~stln~ is
                                    negative.. Niotcsr function is 5/ S bilaterally in the upper ~r~d lower
                                    @7(tT@i111ti@L.


                                    Innag9ng and Tests Reulew~d
                                    fi.~ruica! ~t1Rl December 18, 201 C~GF~ imaging. Radiaiogist
                                    tmpressio~►: Prinr anterior- fixation ai C5-6. Bony alignment appears
                                    mair~t~ ned_ Straightening t~f tht cervical eucvature which caukd be
                                    related t~ spasm Eor pat6ent posit ~n~ng. 5mat~ broad-based dorsal
                                    disc pratru33nn at C6-7.
                                    Lumbar MR! t~ecember 18, 2018 UGN 't rrtaging. Radiologist
                                    im~aression: 5mail right past~r~ar paracentra# disc protrusion at l:5-Sl
                                    with assns ateti annular tearing. Desiccation of the L5-S1
                                     nteruertQbral disc.



                                    Di~►gnus~s
                                     MSQ.2C3~7Z2.t} Other cervical disc displacement, unspecified cerv~cat
                                    regian
                                     IVF51.16-72Zit31nt~rvertttrrat disc disorders wi~ih rid culapathy.
                                    lumbar region

                                    Se~rices P~rforrried

                                    99214 EX~NL~EO S~RVtC€5 - E5T
                                    Calcufa#ed ComplQx~ty: None

                                    5ervires Ordered
                                    9?00! PT EV~EEIATI{)N
                                             Cervical "pine: 3x ~ week [or 4 weeks: Evaiv~t~ end 1`re~t,
                                    Modalities as neecl~d, therapeutic exercises, stretching ant!
                                    st~+~ngthenng, R{3M anc~ Hcame Exercises
                                             lumk~ar S~ir~e: 3x ~ vueek fssr ~# weeks: Evaluate aid TreaC,
                                    Modalities as needed, thera~aeuric ~xerci5es~ 5tretchin~ and
                                    stre€~~then ng, RC3~rt and Home Exercises

                                    L{~6~7 iSt} ~C R t~NT/PC?~ PNl PRE C:5T {rx to kr~stie~


                                    ~l~n
                                    Today and recarn end a course of physical therapy, The patient Is
                                    still Wrar~ing. I arr~ also ~ecrsrr~mendang an L5d to use while working
                                    because of a t~mbar annular tear. We arse d~scantinuira~ tr~amadol
                                    due ~a the p~t3ent Eyeing an ~ntidepr~ss~nts end is havirs~ side ~ffe~cts.
                                     We will try his meditations are TyCenal 4. FED is given a rputin~


                                                                                                    Ger~~rated an 214f2t719
                                                                                                                     3t~f4
             Case 3:19-cv-00466-BAJ-EWD                 Document 1-1          07/17/19 Page 29 of 33


Gouv~ltan, Zachary f
1t~/0~l'198&
t}ate of Setvice:January 17, 2~1~

                                    week ft~ttowup appvin~m~nt
                                    A return visit is andieated sn ~ weeks.




                                    Louis C Blanca iv1Q




                                    Lts~r`rs C E~land~ CvlIT


                                    Goptete,
                                    a~o~2 s~fz7j~~
                                    BI~I~V~ KEY L~A811/27/7.~
                                    CC: .dux C l31~nd~ MC1




                                                                                           Gen~ratetl on 21/019
                                                                                                           4raf4
                Case 3:19-cv-00466-BAJ-EWD                           Document 1-1             07/17/19 Page 30 of 33


Gr~vilfon, Zachary F
1t3J'i?~li ~8~
C'~ate of Sanrce:€~ecemta~t Ofi, 2018


                                                                                Y103 Kai~ste Salo~'n R+ i Suite 1t30-102-
               ..        +~     6.     t   Md   1     G                                              Lafayette, L.A fi05C~
                                                                                                  Phut~e.{~37~ 234-5
                                                                                                    Fit: {337} 2~~-212i


C►~tTHi?~'A~l91~ SURGERY                                                                    PHYSiICA~ M~[~TG~N~ ANLt
.rc~rr ~. tea. ,i~. {t~~-ztst i~                                                                    REFtABIIIt'Al"Ifi7!~I
u~i~ ~. max, ~~., ~.~
cv s, r~~uar~vr~rr, M.~.                                                                                  ~a~~. ~, t     ts, ~.t~,.
   a.~ 1. ~~s, ~.r,:
3pNt~ ~. St,  , TT, M.D..
                                                            ~rauvillon Zachary ~'
                                                              [~t~6:
                                                    date csf Services [?ecember t}6, 2p18


~lergiesr                                            Chief Gumplair~t~N~story a# Present ►Iin~ss~
~N t~i
                                                     This is ~ MaE~, 2~ y~ar~ oEd, in taiay fQr evaluation of:
Cs~rrent Me~ica~#3crns
busp[rane 10 mg t~kstei~ tablet tiral, 3t?           neck pain
days.                                                         Lvcatior~ - 8r~ the ~aosterlor area
i~vcrxetic~e 4t} mg capsule, Capsule vial. 3t~                pain mating - 7/10
days.                                                         Gvt,rrrse - wors~ettin~
divatprr~eyr EFt Oa rz~ tabl~t,e~ctendecf            L~sw b~Ck porn
release 24 hr, tablet extended release 24                     tnca~:ion - in chi midl~rre of in tF~e lower hack area
hr ar~i, 347 days.                                            Pain Raiing - 7/lt}
Tyt~noC-C:~eine q3 3#3#t rn~-3€1 mg tabl~i,                   Ratll~ting -both cgs
1Tabi~C{s} F~ tlt[}, 30 days.                                 €2uality - a burning s~r+s~tian and aching
naproxen SCUD mg Tablet, iahlet ara1, 7                       Gtlurs~ - wacsenin~
days.
Vyvanse SO mg ca~asule, capse~l~ ~aral, 3C}
days.                                                This is a 29-year-old right-hane~ed male in tcaday for evaluatlor~ cf
atr~rvasia~in 1U rng ta6[et, ta#ate~t oral, 3Q       neck ar~d back complaints. 'i'he patient indicates he was in~ureci an.
days.                                                 Nrnrember 27', 2t}TS. He was tt~e €rQnt seat passenger in a Jeep
                                                     Wrangler wearing his seat belt when they were rear ended ~y an
(µledicat ~~stary                                     ~~-wh~eCer. They vuere moving but the 18-~+rhee[er was irav~}+ng ~t a
~~rvit~l~~7~3.11                                     h3~k~er race n#'sp~ed. Th+~ right s~rle of his dace struck the spat b~1t
~t~ry~~t~cl~a ~~ r~.                                 ~~t~ t~,e p{astie part cif the ~ttachmer~t broke off and struck the
X    '.~~1.~R~~~Y,~ittlLl~r r : ~c~n                 patient on fi s right cheek. N~ d~n1e~ ksss of cans~iousn~~s. H'e his
                                                     immediate neck ~~d beck pair, H[s wife picked him up at the wreck
    ns   i          k 1r ~ n                         x~te end bro~agh~ him home. Shy went o~rto wa~rk but about 2-3
                                                     ~~urs after tt~~ atcid~r~t ~~ called her to bring ~~rn tt~ fitr+~ hospital.
St,~r~tcal Nstary                                    ate went tc~ tt~e EFt at Qpela~u~~s General wlh~re X-rays rrf his f~Ci~}
5pinat ~usi€rn nick                                  hones, nick. and' back were citr~e. He was told he had no ~raccure.
                                                     H~ was iQlri tae had strai~htenin~ of the cerv9cal spine and ~+arrnww~n~
Family Ht+k~►ry                                      a2 L5.51. Of note, the patient wras seen here to the past and ha~i CS-
~C~E~tit~nst~ip: F~th~r Disea : C?~presson           ACp~ asr (3ctober .~Cl, 2012., He was fiod tt~~i his prevts~ts F~rsign v~r~s
Reeord~ri C~~#~: Dec~emt~~r t?F, 2C1~8               "t~ plats'`. Me ttren made a~ appotntmen~ to come here fr~r
Re#at~onship: ~~t#~er Disease: Htgh Blac~d           arEhop~dic ev~a(u~tion, The patient ~s repceser~ted far this accident
Pr~ssur~ Re~ctsrded DaEe: O emtrer tom,              by ati~rne~r, Brian C.aubarre~ux.
                                                                                                                                                     r
                                                                                                                       ~ener~t~d can 12f2$l 0118
                                                                                                                                          1 tafi 4
              Case 3:19-cv-00466-BAJ-EWD                            Document 1-1            07/17/19 Page 31 of 33


Cou~r+lion, Z Mary F
101~6t~ 98~
C3~te of Service:Ca  mbar 06, 2018

 201
                                                     Trie patient complains of an achirt~ burning pain in his postert~dr ~seck
Satiat History                                       Inc{ upper traPez u~ region. He rats hrs neck pain a 7 on s sale of
N~~+~ a G~r~~ lo~lxt Nei                             O-~U. C3,~pending o~ what side he sleeps on he v~i(i +,vake up with
hand ass ri&ht handed                                numbness in that e~rem ty. Ne also campyins of ass~r~c aced
~i~,~l;~~ ~,~~~~j~,~f :~taars ~+rthr~ut .1~~p~r~n    headaches.
~-4 fi:~~#tts c+f stairs
,r~lar ~hvx~c~ ex _~~se. hx of r~r~~y                't'lae pati~~t con~pla~ns of an aching burning pain across his iawer
    ~t~~.~~, atys; o~i~eni needs
   __..                                              back. He rates his low back pain a 7 on a scab of 0-10. His p~~n l~v~
~.;sta~~~.wi~t~„~ct'vi s ~f rl~iiv IMvin~•           will i~crea~e witty increased actiu~ty. The pain rod€rtes into hts
                                                     b Lateral bu~tacks .end ire his bilateral posterior Chig~s. He alsts has
 No                                                  p~ln eft to his t~i1~~~t~31 hips.
 P~4~rtal stat~ss Marr3~d
~,~~j~.'~ ~     ~'Y ~fEvEt` 5Ytti0kCr                Tfi~e port ent indicates he has sfifficutty sieep'sng. He denies any areas
~t~h~,t history tfcC~sianai                          t~f w~ak~ess. Different types of m~veme~t make his c~ndixlon worse.
                                                      tte ind~c~tea fs~ hay tncre~sed lour back pain wick bcsva+e! rnov~ments.
                                                     He gets slams relief with rest,

                                                    TE~e patienk was sin here in the past for neck end bask complaints
                                                    MRI of the lumbar spine in February 2022 s~o~red a small poster~cr
                                                    disc at 15-51 wltha~rt eampr~ssior~. Cervieal Art~tl was positive for a
                                                    CS-6 disc. Ne had an AGE~F at C5.6 3n Clctober 2412. Ne wtas Cash seen
                                                     ►ere t~fay 28, 2Q13. Ne in~liGates h~ returne~f tQ work vr'rthaut ar~y
                                                    prob~err~s. N~ has been working for the Iasi 5 years.

                                                    Thy pat en# works as a boiler makerJwelder. Ne has gut v~rorkec3 slnte
                                                    c#~~ atcic~ent. He s2at~s ~e was laid off after missing Z days of work
                                                    and vv~s told h~ would ri d to go through their medical personnel
                                                    beft~r~ Me crrulti b~ hired tack.




                                                    metal ~~gns
                                                    ~iei~;ht; 5" ~°' W~i~ht:l7tt Ibs HMt: 2?.4 NR: 72 bpm     BP.132I85
                                                    mmHg


                                                    Re~~t~w of ,ems
                                                    ~a~~il~.~`,~sc~l~r: TF+e ~~tie~t denims chest painfpr~sssare.
                                                    Gc~nstltut~nn~l.: Thy p~tl t ~arn~alain~d of r~~ghi sweats.
                                                    G~tstr~nt~~rt~l: Ttie patient denied abdominal pain, nausea and
                                                    vorr~PC€ng.
                                                    H~.~~~~I~~icllvrn~s~a~#s: The pit ant denied abnorina! bleed€n~ ar+~
                                                    bruising; ar~emta and blade! clots.
                                                    f~u~4t~t~a~ke(et~I: The patient complained of musc6e ~~in, jnir~#
                                                    ztiffness end bit c p~Ia.
                                                    ~~: 'Phe patient cr~mpla~ne~! c►f numbness, tiny!€r~~ and
                                                    hesdach+ .
                                                    P~Xc.,~~.r
                                                          h1    : 1"he psttent complained of dep~esslan and anxiety.
                                                    ~a     ~ : rn~ ~ac~e~,~ ~~►,~~a ~~5~~,~~.

                                                                                                                  ~+ e~ted o~ ~ ~r~s~2~ ~ s
                                                                                                                                    z ~,t a
           Case 3:19-cv-00466-BAJ-EWD                    Document 1-1          07/17/19 Page 32 of 33


Ccruvilton, Zachary F
1EUf~/198
Qate ~f Servee:~Secemb~r 06, 2fJ18



                                      Phy~ic~al Earar»

                                     MS: h~adJ~eck:
                                     ~:~!'1~~ ~tf IS~4~9n - NIl+1- fiEexicsn: restricted; ex°tensiar~: sestricied;
                                     spuriing's Test: ptrsitIve fia the s~nulders.; ~tr~n~th & #~n~ - NIt~:
                                     overall: _~~sitive neck spasm.
                                     MSt Bq~tera! Upper E~ctr~r~}ties:
                                     ~e~in ~a &„nalp - ~1E- ouerall; ,the patient #eels that his artt~s acre
                                     hgarvy a»d numb.; Ri~,~ ~ns~ ~y„pl~ - UE; av~r~ll: tt►e patient feels
                                     that hls arms ire heavy au~d numb,
                                     N~ural~g~cal/Psyr,~iatrlc:
                                     Lower Extremity t~~flexes- 3.e~t patetia: 2+; R►gh[ patella: Z+; Lett
                                     achEiles. 2~, Right achi les. 2+; Right ctonus: n~~acl+r~; Brien ti~tn;
                                     overa(I; oriented X 3; sensate; overati: ~,5a~nsor~ is et~uai but
                                     decreased. arsd normal in k►~s tower e~ctrerrstties.

                                     C?n exarrr~natian o#` h!s otetk rangy of motion is d~cr~ased, 1'Trere is
                                     pasitirr~e fc~r neck spasm. S~Sur~tng mar~euv+~r rs p~srt ve to the
                                     ~hould~rs. He feels th~.t his arms are heavy end ~ur~rb. ~ensor~+ is
                                     equat but decreased, Ne has ,a ~letreasetl grip bitat~ratty. C1ee~a
                                     tendon reflexes are 2+end equal.

                                     bn exam of his lumbar spine there is p~sit9ve spasm.. Straigh# tag
                                     raising test bs positive bilate~aity witfs hip pain. Mate fungi{t~ri is 5
                                     csut ai 5 ar~d his quads and feet. E~~~p tendcsn r~fiexes ~r~ ~+and
                                     eq~~al. He has negative ctanus. S~ensnry is within norm~V limits.

                                     Imaging arrd Yest~ Reviewed
                                     Outside x-rays were done Novemt~er ~7, 2018.

                                     X-rays cif has lumbar spire s#sow slight n~rrawing at L5-51 and spina
                                     btfida ~cculta ae S1.

                                     Cervical sp~n~ x-rays show a Ea~ad~d C5-6 fusion with plate intact.

                                     Diagnosis
                                      M5Q.~t}-722.{3 C3ther cervical disc displac~er+t, unsp~crfied cervical
                                     ~` ~or~
                                      ~vt5l.ifi-7 2.10 lnCervert~br~il dls~ disdr~~rs Frith radi~ulopat3~y,
                                     lumbar region

                                     Services 1°~erfr~r ed

                                     5~92g5 ~CFMf+REFd~iV51VE SEitVIC5 -NSW
                                     C~tct~lated ~;ar»plextty: No»~

                                     Services Ordered
                                     ~~1d1 IYliil GERVICA~. SFIFIE 4Vf0 Ct?t~[TR,4ST
                                     7'214$ MRf I.U,NiB~#~ SF'tPt~ VJjC) Ct?NTRt~ST



                                                                                                     C~nerat~d ~ ~2/~8t2018
                                                                                                                      3of4
           Case 3:19-cv-00466-BAJ-EWD                Document 1-1             07/17/19 Page 33 of 33


Cc~uvillon, 7achary ~
10/~~1X89
[?~t~e of rviae:C7ecemb~r 06> 2~d1~


                                      Man
                                      I'm r orrsmending that use oE~taln a cervical and lumbar t~IRi. Thee
                                      patient gays h~ has tse~n Laid off of`w~rk t   use of his inJury. Nis
                                      medic~tivns art Fle ril Mobic a nd Tylenol No, 3, H~ is to return far
                                      f~rilc~w-up after testing.

                                      A return visit ~s indecated afeer dtagnostit t~sring.




                                                     .~~
                                          '~                        s ~                       ,~




                                      LOuiS C 6ldnda M0




                                      tauls G ~landa MD


                                      Comptet~.
                                      e~n~a ~~.~~~~s
                                      ~ua~x ~~~r ~.~as ~.~Iz7{a.~
                                      CC: E.+o-uis ~ Bianda MD




                                                                                               G~neraf~d an 121281209 S
                                                                                                                 4 cif 4
